Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/16/21 has been entered.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: Olson (US 5,485,769) was found to be the closest prior art.  Olson discloses a socket tool used to be connected to a driving head of a tool, the driving head, the socket tool comprising: a connecting portion (See Figure 2), located on one side of the socket tool, the connecting portion including a top surface 32 and a polygonal hole 35, the top surface being recessed along an axis of the socket tool to form an indentation 37, the polygonal hole penetrating the indentation along the axis of the socket tool (See Figure 2), the polygonal hole being able to accommodate the driving head (Note: the polygonal hole is 
Olson does not disclose wherein the driving head includes a friction ring disposed in front of the abutting surface.  Olson further does not disclose wherein the indentation has a side surface and a bottom surface, the side surface parallel or inclined to the axis of the socket tool, and wherein the abutting surface of the driving head abuts the top surface of the connecting portion when the indentation accommodates the friction ring of the driving head without the side surface of the indentation compressing the friction ring.
Furthermore, there is no combinable teaching in the prior art of record that would reasonably motivate one having ordinary skill in the art to so modify the teachings of Olson, and thus, for at least the foregoing reasoning, the prior art of record does not render obvious the present invention as set forth in independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL MARTENS JANESKI whose telephone number is (571)270-1681.  The examiner can normally be reached on Mon - Fri, 8am - 5pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL M JANESKI/
Examiner, Art Unit 3722

/ERIC A. GATES/Primary Examiner, Art Unit 3722